t c memo united_states tax_court galen k and katherine j heichel et al petitioners v commissioner of internal revenue respondent docket nos 13504-05l 13505-05l filed date 13534-05l galen k and katherine j heichel pro sese fred e green jr for respondent memorandum opinion swift judge in these consolidated cases petitioners challenge respondent’s proposed levies under sec_6330 cases of the following petitioners are consolidated herewith galen k and katherine j heichel docket no 05l and galen k heichel docket no 13534-05l relating to petitioners’ outstanding federal income taxes for and petitioners argue that respondent abused his discretion in refusing to credit dollar_figure tax overpayments for through non-cdp years against petitioners’ dollar_figure outstanding federal income taxes for and cdp years respondent argues that the dollar_figure tax overpayments for the non- cdp years are barred by the refund period of limitations under sec_6511 and are not available for credit against petitioners’ dollar_figure outstanding taxes for the cdp years unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue background the facts in this case have been fully stipulated at the time the petition was filed petitioners resided in minnesota for many years although some federal income taxes were withheld from petitioners’ wages petitioners did not file federal_income_tax returns for through respondent prepared substitute individual federal_income_tax returns for petitioners mailed to petitioners timely notices of deficiency and made timely deficiency assessments against petitioners during through as a result of levies on petitioners’ wages respondent received funds on petitioners’ behalf and credited the funds against the outstanding federal income taxes respondent had assessed against petitioners for through on date petitioners untimely filed with respondent joint federal_income_tax returns for through respondent accepted these tax returns as correct and respondent made adjustments to petitioners’ tax accounts for each year consistent with the taxes reported on petitioners’ late-filed federal_income_tax returns in view of the above adjustments respondent made to petitioners’ tax accounts the funds respondent previously had received and credited against petitioners’ adjusted federal income taxes resulted in overpayments for a number of the non-cdp years respondent credited the overpayments for the non-cdp years which respondent concluded were allowable under the sec_6511 refund period of limitations to other tax periods of petitioners petitioners’ total dollar_figure overpayments however for the non-cdp years which respondent concluded were not allowable under the sec_6511 refund period of limitations were transferred to an excess collections account the dollar_figure overpayments consisted solely of funds respondent had received on petitioners’ account before date also after the above adjustments petitioners still owed dollar_figure in federal income taxes for the cdp years on date with respect to on date with respect to and and on date with respect to respondent mailed to petitioners notices of intent to levy for the dollar_figure petitioners owed for the cdp years petitioners timely requested an appeals_office collection hearing under sec_6330 relating to respondent’s proposed levies at the appeals_office hearing petitioners raised an issue as to the appropriateness of the proposed levies in light of the alternative or substitute assets that petitioners believed should be available namely the dollar_figure overpayments relating to the non-cdp years see sec_6330 and iii because respondent received the dollar_figure more than years before date the date petitioners filed their federal_income_tax returns for the non-cdp years respondent’s appeals_office concluded that the dollar_figure was not available for refund_or_credit against petitioners’ outstanding taxes for the cdp years respondent’s appeals_office issued notices of determination to petitioners sustaining the proposed levies for the cdp years discussion petitioners argue that for purposes of the refund period of limitations under sec_6511 the dollar_figure non-cdp-year overpayments should not be treated as payments of tax until date the day on which petitioners acknowledged their federal_income_tax liabilities via the late filing of their through federal_income_tax returns and therefore that the dollar_figure should be refundable under sec_6511 and available to pay off petitioners’ outstanding dollar_figure federal income taxes for the cdp years sec_6511 contains detailed limitations on the allowance of credits and refunds generally sec_6511 sets out the time periods for filing a claim for credit or refund of overpayments sec_6511 limits the amount of tax to be refunded to two so-called look-back periods for claims filed within years of filing a return the refund is generally limited to the portion of the tax paid within the years immediately before the claim was filed for claims not filed within years of filing the return the refund is generally limited to the portion of the tax paid during the years immediately before the claim was filed see 516_us_235 petitioners argue that under 100_tc_191 a remittance of funds by a taxpayer to respondent will not be treated as a payment of tax subject_to the refund period of limitations until the taxpayer intends that the remittance satisfies what the taxpayer acknowledges is an existing tax_liability as stated petitioners argue that the dollar_figure should be treated as paid no earlier than date when petitioners acknowledged their tax_liabilities by the late filing of their federal_income_tax returns we disagree a taxpayer does not control the treatment and application of funds remitted to respondent involuntarily rather respondent is permitted to treat funds involuntarily remitted as a payment of taxes and to apply the funds to any_tax liability respondent sees fit 436_us_238 ndollar_figure accordingly funds remitted to respondent involuntarily by way of levy on petitioners’ wages and applied by respondent to petitioners’ outstanding tax_liabilities are treated as taxes paid_by the taxpayer on the date of respondent’s levy risman v commissioner supra does not hold to the contrary as respondent explains on brief the levied payments applied to the non-cdp years were confiscated to satisfy properly assessed tax_liabilities the tax_liabilities for each of the non-cdp years had been assessed prior to receipt of the levy payments the levied payments were received to satisfy an existing tax_liability see also 528_us_431 respondent received petitioners’ non-cdp-year dollar_figure overpayments by levy before date and accordingly refunds were at the time petitioners filed their tax returns on date barred by the period of limitations under sec_6511 all other issues petitioners raised have been considered and are rejected we conclude that respondent’s appeals_office committed no error in sustaining respondent’s proposed levies to reflect the foregoing decisions will be entered for respondent it is unclear whether respondent herein still raises an issue as to the applicability to the facts of this case of our holding in 126_tc_1 to the effect that we do not have jurisdiction in collection cases under sec_6320 and sec_6330 to determine and order overpayments to taxpayers once respondent’s proposed collection action has been conceded or found to be moot respondent cites greene-thapedi in his opening brief but not in his reply brief in any event greene-thapedi is distinguishable in that in the instant case respondent’s proposed levy action is not moot respondent still seeks to collect from petitioners by levy dollar_figure and petitioners are not asking us to determine an overpayment or to order a refund rather as explained petitioners are asking us to apply dollar_figure overpayments to their dollar_figure outstanding tax_liabilities in lieu of approving respondent’s levies on petitioners’ other_property this case simply involves petitioners’ contention under sec_6330 and iii that alternative or substitute assets are available to respondent that obviate the need for additional levies and that respondent’s proposed levies therefore are not appropriate see greene- thapedi supra pincite n
